PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Reese et al.
Application No. 29/677,245
Filed: January 18, 2019
For: DOUBLE DOORS FOR ELECTRICAL PANEL ENCLOSURE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 10, 2020, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee and to submit corrected drawings, as required by the Notice of Allowance and Fee(s) Due and the Notice of Allowability, mailed July 22, 2020, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is October 23, 2020. A Notice of Abandonment was mailed December 2, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $700, and corrected drawings, (2) the petition fee of $2100, (3) a proper statement of unintentional delay, and (4) a terminal disclaimer and fee of $170.  

The corrected drawings submitted with the instant petition were approved by the Examiner.

The Terminal Disclaimer filed December 10, 2020 is accepted and has been made of record. Any continuing application filed from this application must contain a copy of the terminal disclaimer.  The copy of the terminal disclaimer must be filed with a cover letter requesting the terminal disclaimer be recorded on the continuing application.  A copy of this decision should be attached to the cover letter.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to LaShawn Marks at (571) 272-7141.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


 
/LIANA S WALSH/Lead Paralegal Specialist, OPET